IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RANDY L. FOX,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1482

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 14, 2017.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Randy L. Fox, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, for Appellee.




PER CURIAM.

      We previously affirmed the summary denial of the appellant’s petition for writ

of habeas corpus brought pursuant to Florida Rule of Criminal Procedure 3.850(m),

but retained jurisdiction for consideration of the imposition of sanctions.
      The appellant has failed to obtain relief in at least six previous postconviction

cases he filed in this court to challenge this judgment and sentence. Due to the

appellant’s apparent abuse of the legal process by his repeated pro se filings

attacking his conviction and sentence, this court issued an order directing him to

show cause why he should not be prohibited from future pro se filings. See State v.

Spencer, 751 So. 2d 47, 48 (Fla. 1999). The appellant filed a motion for rehearing

responding to the order to show cause that does not provide a legal basis to prohibit

the imposition of sanctions.

      Therefore, because the appellant’s repeated attacks on his judgment and

sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in this court concerning Bay County Circuit Court case number

87-1854-G. The Clerk of the Court is directed not to accept any future filings

concerning this case unless they are filed by a member in good standing of The

Florida Bar.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.




                                          2